               Case 2:18-cv-03281-NIQA Document 33 Filed 10/03/19 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STATE FARM FIRE AND                               :             CIVIL ACTION
CASUALTY CO.                                      :
         Plaintiff                                :
                                                  :             NO. 18-3281
                 v.                               :
                                                  :
FAHRENHEIT CLIMATE                                :
CONTROL                                           :
         Defendant                                :

                                   FINAL PRETRIAL ORDER
      AND NOW, this 3rd day of October 2019, the parties having attended the final pretrial conference,
it is hereby ORDERED that:
   1. This matter is referred to the Honorable Magistrate Judge Lynne A. Sitarski, United States
      District Court, for a settlement conference, to be held on October 30, 2019, at 9:30 AM. The
      deadlines established in this Scheduling Order are to remain in effect notwithstanding said
      settlement conference.
   2. This matter is listed for a trial date certain on January 6, 2020, with jury selection to commence
      the same day at 9:30 AM, in Courtroom 8B. The trial is expected to last three (3) days.
   3. All motions in limine shall be filed no later than November 22, 2019.
   4. Responses to motions in limine, if any, are due by December 6, 2019.
   5. No later than November 22, 2019, the parties shall file joint proposed jury instructions on
      substantive issues and proposed verdict forms or special interrogatories to the jury. Further,
      counsel are to provide the Court with one (1) complete set of each party’s pre-marked trial
      exhibits in a binder, along with a trial memorandum summarizing the facts and legal issues
      involved in the case.
   6. No extensions of the deadlines established herein will be granted absent good cause. Counsel and
      all parties are to be prepared to commence trial as scheduled. All counsel are hereby attached for
      trial.

                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
